Citation Nr: 1008682	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  94-20 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2. Entitlement to service connection for a bilateral knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 
with the United States Army and from November 1986 to 
November 1990 with the United States Navy.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1992 and March 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

In January 1998 and January 2006, the Board remanded the 
Veteran's claim to the RO for additional development.  The 
case has returned to the Board for appellate consideration.

The issue of service connection for a bilateral knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not engage in combat with the enemy during 
service and his claimed in-service stressful experiences have 
not been supported by credible evidence.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service), the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the Veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
Veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  

There are no indications in the Veteran's available service 
treatment records of complaint, treatment or diagnosis of any 
psychological problem, including PTSD.  

The Board has first considered the question of whether the 
Veteran has a medical diagnosis of PTSD.  Here, multiple VA 
and private records in the claims file reflect that the 
Veteran currently suffers from PTSD and the records link the 
Veteran's PTSD to his military service.

Regardless, the Veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  With regard to the question of 
whether the Veteran participated in combat with the enemy 
during service, the Board observes that his military records 
indicate that he was awarded the Army Service Ribbon, the 
Overseas Service Ribbon, the Good Conduct Medal, the Sea 
Service Deployment Ribbon and the Armed Forces Expeditionary 
Medal.  There is no indication of receipt of such combat-
related citations as the Purple Heart Medal or the Combat 
Infantryman Badge; nor does the Veteran claim he participated 
in combat, per se.

As such, the Board must consider whether the Veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor(s).  

The Veteran claims to have PTSD as a result of events that he 
experienced in service.  In conjunction with an October 1993 
VA psychiatric examination he reported working as a military 
policeman while attached to the 2nd Infantry Division in 
Korea.  He reported working undercover in investigating drug 
smuggling, at which time he witnessed what was described as 
an extremely abusive interrogation of a 19-year old 
serviceman by the name of Douglas Johnson.  He stated that 
the serviceman died as the result of having his throat cut, 
which the Veteran witnessed and tried to prevent.

The Veteran also reported an incident in which a 17-year old 
serviceman was killed in a tank accident.  The serviceman was 
apparently playing a game of 'chicken' with the swiveling 
tank turret and had his head crushed.  He stated that he was 
called to assist the serviceman when the injury occurred, and 
that he had to sit with the body for nine hours while the 
accident scene was secured, during which time the body began 
decomposing in the 95 degree heat.

The Veteran further reported having witnessed the injury of 
an additional serviceman during an interrogation.  He stated 
that the serviceman, Jonathan Mosses, was made to lean 
against a wall with his feet extended, at which time his feet 
were kicked from under him and he fell.  As a result of the 
fall he suffered numerous facial and head injuries. In a July 
1994 statement the Veteran reported the occurrence of a 
traumatic event while assigned to the 525th Military 
Intelligence Battalion, which was attached to the 2nd 
Infantry Division, in Korea in January 1981.  He stated that 
while assigned to a black-marketing and drug suppression 
detail he witnessed the killing of a serviceman by the name 
of Jerome Thomas Mattison.  He stated that his partner 
identified Mattison as the man with whom his girlfriend had a 
relationship, and that his partner cut Mattison's throat. He 
stated that he tried to keep Mattison from bleeding to death, 
and became covered with the service-man's blood.

The Veteran stated that he participated in Operation Ready 
Always Ready in April 1982, while assigned to the 525th 
Military Intelligence Battalion at Fort Bragg.  He stated 
that the operation consisted of a massive airborne attack 
exercise in Death Valley, California.  Because the wind 
conditions were not conducive to parachuting, as a result of 
the exercise 200 service members were injured and 15 were 
killed.  He stated that three of his close friends died 
during the exercise.

He also reported witnessing the suicide of an enlisted Navy 
man while stationed on the USS Esteem in 1989.  He stated 
that the man, Gregory Torrez, shot himself in the head while 
they stood on the quarter-deck of the ship.  He reported 
having assisted an enlisted man assigned to the engine room 
after the man drank engine oil and died as a result, while 
stationed on the USS Fearless in April or May 1989.  He also 
reported the death by heart attack of an additional enlisted 
man when a mine blew up 100 feet from the ship, which also 
occurred in April or May 1989 while stationed on the USS 
Fearless.  

Although the U. S. Armed Services Center for Research of Unit 
Records (USASCRUR) (formerly the Environmental Support Group) 
reported in October 1996 that the Army's casualty files 
contained no reference to the death of Jerome Thomas 
Mattison, no information, negative or otherwise, was obtained 
pertaining to the Veteran's other alleged stressors.  

The Board remanded this case in January 1998 in order for the 
Veteran to provide "specific, detailed information regarding 
the deaths of Douglas Johnson, Jerome Thomas Mattison, 
Gregory Torrez, the serviceman killed in the tank accident, 
the man who died from a heart attack, his three friends who 
were killed in April 1982, and the man who died from drinking 
engine oil, and the injury of Jonathan Mosses."  The Veteran 
was to be asked to provide the specific dates on which the 
deaths or injury occurred, the complete names of the victims, 
and their unit assignments.  The RO sent the Veteran a letter 
in February 1998 requesting all of the information.  The 
Veteran never responded to this letter and has provided no 
more details regarding any of these stressors.  

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has held that the factual data required by 
VA to provide a successful search, such as the names, dates, 
and places of the stressors are straightforward facts and do 
not place an impossible or onerous task on the appellant.  
The duty to assist is not always a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

Starting in 2003, the Veteran exclusively claimed that the 
stressors causing his PTSD was from his time in the Navy and 
did not mention or discuss any of his previously claimed 
stressors that the Board had remanded for in January 1998.  
Specifically, in June 2003 the Veteran contended that in 
September or October 1990 the crew from U.S.S. CONSTANT was 
in the Persian Gulf and that they were almost blown up by a 
mine in the sea, because their sonar and R.O.V. capabilities 
were not functioning.  He saw the mine and thought they were 
going to blow up.  

However, in May 2006 he contended that he was in the straits 
of Hormuz in the Persian Gulf aboard the minesweeping ship 
the U.S.S. ESTEEM or U.S.S. FEARLESS in 1989 to 1990 during 
the time the U.S.S. COLE was hit by a mine.  A PTSD stressor 
was that his ship caught on fire and fireballs emitted from 
the smoke stack. 

In September 2007, the Veteran contended that his stressors 
occurred aboard the minesweeping wooden ship the U.S.S. 
ESTEEM during the time period of September to November 1990 
when the ship's engine caught on fire.  The second stressor 
was when a mine surfaced right next to their ships, making 
the other ships in the group get away, such as the U.S.S. 
PLUCK and the U.S.S. FEARLESS.  He was not sure which ship he 
was on then, but that it was the same time period that the 
U.S.S. COLE was hit.  

In addition, in September 2007, the Veteran claimed he 
received the Iraqi Freedom Medal for Combat in the Gulf of 
Iraq and was a Desert Shield Combat Veteran.  

The RO requested verification of the Veteran's reported 
stressor from the Center of Unit Records Research (CURR).  In 
December 2006, CURR indicated that it was unable to verify 
any mine incidents aboard the U.S.S. CONSTANT in 1990, as the 
Naval Historical Society does not main the 1990 ship's 
history of September-October 1990 deck logs for the CONSTANT.  

The Board notes that the Veteran did not receive a Southwest 
Asia Service Medal (for service in Southwest Asia and 
contiguous waters or air space thereover from August 2, 
1990), which often indicates service in the Persian Gulf 
during Operation Desert Shield or Operation Desert Storm.  In 
addition, the Veteran has claimed he received an Iraqi 
Freedom Medal, of which there is no indication in his 
official service record, or that such a medal exists.  The 
Veteran also alternately claims he was aboard the 
minesweepers the U.S.S. CONSTANT, the U.S.S. ESTEEM or the 
U.S.S. FEARLESS during the time period of August to November 
of 1990.  This is when he claims the U.S.S. Cole was hit by a 
mine (the Board notes that the U.S.S. Cole was bombed in 
October 2000, nearly 10 years after the Veteran was 
discharged from service).  

According to the Veteran's Navy personnel records, he served 
aboard the U.S.S. CONSTANT from June 1987 to January 1988.  
He served aboard the U.S.S. ESTEEM from January 1988 to June 
1988.  He served aboard the U.S.S. CONSTANT from June 1988 to 
May 1989.  He then served aboard the U.S.S. COMSTOCK from 
February 1990 to November 1990, when he was discharged.  The 
Veteran never served aboard the U.S.S. FEARLESS, according to 
his Navy records.  

The U.S.S. COMSTOCK was not located anywhere near the Persian 
Gulf during 1990 (when the Veteran served aboard it) and was 
not involved in Operation Desert Shield or Storm during this 
time period.  In addition, this ship was not a minesweeper, 
but a dock landing ship.  

The Veteran's statements and contentions are riddled with 
inconsistencies, from dropping all of his original claimed 
stressors, to claiming to be on ships during periods of time 
that he was not on them (including witnessing the suicide of 
a fellow sailor on the U.S.S. ESTEEM in 1989, when he only 
served on the U.S.S. ESTEEM from January to June 1988), to 
claiming to have served aboard a ship he did not serve aboard 
(the U.S.S. FEARLESS), to claiming what appears to be a 
fictitious medal.  He also claimed to have witnessed the 
killing of a fellow serviceman that the Army has no record of 
in its casualty files.  There is no indication in his service 
records that the Veteran was on a ship in the Persian Gulf 
during any point of 1990, or during Operation Desert Shield 
or Operation Desert Storm.  Therefore, given all of the 
above, the Board finds that the Veteran is simply not 
credible regarding the details of his stressors.  

Although the Veteran has received diagnoses of PTSD, he does 
not meet the criteria for service connection for PTSD.  In 
this case the record does not corroborate the Veteran's 
claimed stressors through credible supporting evidence.  The 
evidence does not reveal supporting lay or buddy statements 
and the Veteran has provided not provided sufficient credible 
specific evidence, such as names and more exact dates, to 
corroborate or verify his alleged stressors.  In short, the 
sole supporting evidence that an alleged stressful event 
occurred are the Veteran's own inconsistent statements 
regarding his stressors.  A non-combat Veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor.  Cohen, 10 Vet. 
App. at 141.

As the evidence does not establish that the Veteran engaged 
in combat with an enemy during his service, his statements 
alone are not sufficient to establish the occurrence of any 
in-service stressor.  Again, a favorable, after-the-fact, 
medical opinion is likewise insufficient, in and of itself, 
to predicate the grant of service connection for PTSD.  See 
Moreau v. Brown, 9 Vet. App. at 396.  His claim for service 
connection must be supported by corroborating evidence.  
Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304.  The Veteran, 
himself, has not provided any other supporting documentation 
in this regard aside from his contentions that the stressors 
occurred in service.  

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record does not in any way 
reflect participation in combat with the enemy.  While the 
record evidence indicates a diagnosis of PTSD, there is no 
evidence of a verified stressor from service.  As such, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  In reaching this decision, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159 (2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The appellant's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice with respect to 
his service connection claim by means of a November 2004 
letter from the agency of original jurisdiction.  In March 
2006 the Veteran was given the specific notice required by 
Dingess, supra.  While these letters were issued subsequent 
to the rating decisions on appeal, the appellant's claim was 
readjudicated by a Supplemental Statement of the Case (SSOC).  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board concludes 
that VA has met its duty to notify the Veteran concerning his 
claim.  In addition, despite any deficiency in the timing of 
the notice provided to the appellant, the Board finds no 
prejudice to the appellant in the processing of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  Private treatment records are of record.  
The Veteran testified before Decision Review Officers.  
Statements of the Veteran and his representatives have been 
associated with the record.  Magazine and treatise articles 
are located in the claims file.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claims.  

The Board is also satisfied that the development requested by 
the Board's January 1998 and January 2006 remands has been 
satisfactorily completed and substantially complied with.  
This includes various development to obtain records from the 
National Personnel Records Center, Army Reserve Personnel 
Center, the Army Medical Facility at Fort Bragg, VA treatment 
records, private treatment records and various stressor 
details, as well as subsequent RO (AMC) readjudication of the 
claim following the development effort.  These efforts and 
any formal findings of record unavailability are documented 
in the claims file.  Only substantial, and not strict, 
compliance with the terms of a Board remand is required.  
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 
(2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for PTSD is denied.  


REMAND

The Board notes that a complete set of the Veteran's service 
treatment records are not available for review, as the only 
service treatment record available from his first period of 
service (1979 to 1982) is his entrance examination.  The 
Board is mindful that, in a case such as this, where complete 
service treatment records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it 
is unfortunate that the Veteran's complete service treatment 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.

The Veteran's October 1990 separation examination from his 
second period of service contains a notation of soreness of 
the knees.  

The Veteran testified during his Decision Review Officer 
hearings that he first banged and injured his knees while in 
the Army during his first period of service (and received 
extensive treatment for them then) and that he exacerbated 
his knee pain during his second period of service.  He 
contends that his knees have bothered him ever since he was 
in service.  

The Board notes that a November 1992 VA examiner diagnosed 
the Veteran with chondromalacia patellas.  Right knee pain is 
noted in VA treatment records from December 1992 and the 
Veteran was diagnosed with anterior knee pain syndrome in 
February 1993.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Though the Veteran was not diagnosed with a knee disorder 
while in service, "the fact that a condition was not 
diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  The Veteran's service treatment records document 
a report of knee soreness upon separation from service and 
1992 and 1993 VA treatment records show the Veteran with 
varying knee diagnoses.  The Veteran is competent to attest 
that he first began experiencing knee pain during service 
that has continued to the present.  As such his reports of a 
continuity of symptomatology since service can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  See McLendon, supra.  The threshold for 
finding a link between current disability and service for 
examination purposes is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  Therefore, 
the Board finds that the Veteran should be afforded a VA 
medical examination with a nexus opinion to determine whether 
his claimed bilateral knee disability is related to his 
military service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009). 

The Board also notes that the Veteran has previously received 
treatment through VA and the most recent records reflecting 
this treatment are from 2001.  There may be additional more 
current VA treatment records not included in the Veteran's 
claims file, as well as other private treatment records; 
these should be obtained.  See 38 C.F.R. § 3.159(c).  




Accordingly, the case is REMANDED for the following action:

1.  Again ask the Veteran to provide the 
names and addresses of all medical care 
providers who have treated him for his 
knees, including any private providers.  
After securing any necessary release, such 
records should be requested, including VA 
treatment records from 2001 to the 
present, and all records which are not 
duplicates should then be associated with 
the claims file.

2.  Schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of any bilateral knee disability.  
With respect to each such diagnosed 
disability, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any bilateral knee 
disability is medically related to the 
Veteran's active military service.  The 
entire claims file, including this remand, 
must be made available to the designated 
examiner, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions, including the October 1990 
notation of soreness in his knees and the 
subsequent VA treatment records in 1992 
and 1993 showing knee diagnoses. 

3.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


